         Case:20-01014-SDB Doc#:19 Filed:10/30/20 Entered:10/30/20 11:21:21                      Page:1 of 4

                                    UNITED STATES BANKRUPTCY COURT
                                          Southern District of Georgia
                                               Augusta Division

                                                                               Case: 19-10093
In re:
          Brenda Gay Banks,                                                      Chapter: 13
                                       Debtor/Plaintiff
vs.                                                                        Adversary No: 20-01014
         Credit Acceptance Corp.,
                                      Defendant.                            Judge Susan D. Barrett


                                    AMENDED DISCLOSURE STATEMENT
                                            S.D.G.A. LR 7.11

        The undersigned counsel of record for Plaintiff certifies that the following is a full and complete list of
the parties in this action:

          NAME                                IDENTIFICATON AND RELATIONSHIP

Brenda Gay Banks                              Debtor/Plaintiff
891 Manderson Circle
Hephzibah, GA 30815

Credit Acceptance Corp.                       Defendant
PO Box 30253
Salt Lake City, UT 84130-0253

Huon Le                                       Chapter 13 Trustee
PO Box 2127
Augusta, GA 30903

Office of the US Trustee                      US Trustee
Johnson Square Business Cente
2 East Bryan Street
STE 725
Savannah, GA 31401

Lucinda Rauback, Clerk                        Bankruptcy Court Clerk
United States Bankruptcy Court
Federal Justice Center
600 James Brown Blvd.
P.O. Box 1487
Augusta, GA 30903
      Case:20-01014-SDB Doc#:19 Filed:10/30/20 Entered:10/30/20 11:21:21                          Page:2 of 4

The undersigned further certifies that the following is a full and complete list of officers, directors, or trustees of
the above-identified parties:


Corporation Service Company                    Registered Agent Credit Acceptance Corporation
40 Technology Drive South, Suite 300
Norcross, GA 30092

Brett A. Roberts                               Chief Executive Officer of Credit Acceptance Corporation
25505 W. 12 Mile Road
Southfield, MI 48034

Kenneth S. Booth                               Chief Financial Officer of Credit Acceptance Corporation
25505 W. 12 Mile Road
Southfield, MI 48034

Noah Kotch                                     Chief Information Officer of Credit Acceptance Corporation
c/o Corporation Service Company
40 Technology Drive South, Suite 300
Norcross, GA 30092

Jonathan Lum                                   Chief Operating Officer of Credit Acceptance Corporation
c/o Corporation Service Company
40 Technology Drive South, Suite 300
Norcross, GA 30092

Douglas W. Busk                                Treasurer of Credit Acceptance Corporation
c/o Corporation Service Company
40 Technology Drive South, Suite 300
Norcross, GA 30092

Charles A. Pearce                              Chief Legal Officer of Credit Acceptance Corporation
25505 W. 12 Mile Road
Southfield, MI 48034

Arthur Smith                                   Chief Analytics Officer of Credit Acceptance Corporation
c/o Corporation Service Company
40 Technology Drive South, Suite 300
Norcross, GA 30092

Daniel A. Ulatowski                            Chief Sales Officer of Credit Acceptance Corporation
c/o Corporation Service Company
40 Technology Drive South, Suite 300
Norcross, GA 30092
      Case:20-01014-SDB Doc#:19 Filed:10/30/20 Entered:10/30/20 11:21:21                      Page:3 of 4

Glenda Flanagan                              Executive Vice President and Senior Advisor, Whole Foods
c/o Corporation Service Company              Market, Inc
40 Technology Drive South, Suite 300
Norcross, GA 30092

       The undersigned further certifies that the following is a full and complete list of other persons, firms,
partnerships, corporations, or organizations that have a financial interest in, or another interest which could be
substantially affected by, the outcome of this case (including a relationship as parent or holding company or any
publicly-held corporation that holds 10% or more of a party's stock):


Thomas N. Tryforos                           Private Investor of Credit Acceptance Corporation
c/o Corporation Service Company
40 Technology Drive South, Suite 300
Norcross, GA 30092

Scott J. Vassalluzzo                         Managing Member, Prescott General Partners, LLC
c/o Corporation Service Company
40 Technology Drive South, Suite 300
Norcross, GA 30092



       Respectfully submitted on October 30, 2020.

/s/ Kathryn A. Brow Aho
Kathryn A. Brow Aho (GA Bar #: 425482)
2608 Commons Blvd., Ste. A, Augusta, GA 30909
P: 706-755-2928 | F: 706-664-0407
k.brow@duncanbrow.com
Case:20-01014-SDB Doc#:19 Filed:10/30/20 Entered:10/30/20 11:21:21   Page:4 of 4
